Me. Justice Franco Soto
delivered the opinion of the court.
The appellant has moved for a reconsideration of our order of July 11, 1924, dismissiag the appeal in this case on the authority of Rodríguez v. Workmen’s Relief Commission, 31 P. R. R. 175.
The appellant contends that the case cited is not appli*746cable, citing Rivera v. Workmen’s Relief Commission, 29 P. R. R. 367, and section 28 of the Workmen’s Accident Compensation Act as amended by Act No. 61 of 1919. It seems, however, that said section 28 is not applicable. It refers to-employers of workmen nnder the terms of the Act and prescribes that they shall be bound to contribute to the Workmen’s Relief Trust Fund. It also provides that on petition of the aggrieved party the district court of competent jurisdiction may review by certiorari any decision of the Commission. But in this section of the law no mention is made of the workman in his- relations to the Commission and the reason is that section 9 prescribes the remedies available to the workman or his descendants in case of a claim against the decisions of the Commission.
This is a claim of the heirs of a deceased workman for an accident suffered by him in the course of his employment. This being so, the law applicable is section 9, which does not allow the Workmen’s Relief Commission an appeal from the decision of the district court. It is true that the petitioners did not follow strictly the procedure determined by section 9, but this was a question for the defendant who should have seen that the proceedings were conducted according to law.
For the foregoing reasons the motion must be denied.

Motion overruled.

Chief Justice Del Toro and Justices Wolf, Aldrey and Hutchison concurred.